Order entered March 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00411-CV

                          TONYA PARKS, Appellant

                                        V.

           AFFILIATED BANK, AFFILIATED BANK FSB,
       AFFILIATED BANK FSB, INC., BANCAFFILIATED, INC.,
    JOSHUA CAMPBELL, AND KATHERINE CAMPBELL, Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01614-B

                                     ORDER

      The reporter’s record in this appeal consists of a total of eight volumes and

was filed on five different dates—November 15, 2021, December 16, 2021,

December 29, 2021, February 28, 2022, and March 10, 2022. To avoid confusion,

we STRIKE all volumes and ORDER Robin Washington, Official Court Reporter

for County Court at Law No. 2 to file, no later than March 24, 2022, a reporter’s

record consisting of (1) an index; (2) the record of the trial court’s June 5, 2020
hearing, corrected as ordered by the trial court on February 25, 2022; (3) the record

of the trial court’s March 3, 2021 hearing; and, (4) the record of the trial court’s

May 12, 2021 hearing, corrected as also ordered by the trial court on February 25.

      Appellant’s brief on the merits remains due April 25, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Washington and the parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE